Citation Nr: 1020876	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-28 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) as secondary to service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to 
November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In December October 2009 the Board requested an expert 
medical opinion from the Veterans Health Administration 
(VHA).  38 C.F.R. § 20.901(a) (2009).  The opinion, dated in 
January 2010, was shortly thereafter associated with the 
other evidence in the claims file for consideration.  As 
required by statute and regulation, the Board provided the 
Veteran and his representative copies of this opinion and 
gave them time to respond to it with additional evidence or 
argument.  See 38 C.F.R. § 20.903 (2009).  In response, in 
March 2010, the Veteran submitted a statement in support of 
his claim.  Additionally, he submitted a private physician's 
September 2009 statement in support of his claim in April 
2010.  The case is ready for appellate consideration.  


FINDING OF FACT

The weight of medical opinion evidence on the question of 
whether the Veteran's current CAD was aggravated by his 
service-connected PTSD is, at least, evenly balanced.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for secondary service connection for CAD, as 
aggravated by service-connected PTSD, are met.  38 U.S.C.A. § 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2009); Allen v. Brown, 7 Vet, App. 
439 (1995).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claims for secondary 
service connection for CAD, the Board finds that all 
notification and development actions needed to fairly 
adjudicate each of these claims have been accomplished.

Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

In September 2006, the Veteran filed a claim for service 
connection for PTSD and for CAD.  Upon rating decision in 
November 2007, the RO granted service connection for PTSD.  
His claim for service connection for CAD was deferred at that 
time, but was ultimately denied in a March 2008 rating 
determination.  The Board points out that, in this appeal, 
the Veteran has consistently contended that CAD is secondary 
to his service-connected PTSD.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  Id.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).
As indicated below, the medical evidence of record shows that 
the Veteran has diagnoses of CAD.  However, the claim turns 
on the question of whether his current CAD was caused or is 
aggravated by the Veteran's now service-connected PTSD.

The claims file includes post service private and VA 
treatment records dated from 2006 to the present day.  A 
private physician, R.K., M.D., reported in an October 2006 
statement that the Veteran had been his patient for many 
years.  In January 2001, at age 51, he was diagnosed with 
severe CAD resulting in a three-vessel bypass graft 
procedure.  In November 2004, he began experiencing symptoms 
indicating a reoccurrence of the condition.  It was 
determined that two of the grafts had re-occluded and that 
several smaller arteries were also involved in seriously 
reduced blood flow to the heart muscle.  After numerous 
angiographs, angioplasties with more than a dozen stents 
implanted, the Veteran continued to display indications of 
unstable and chronic angina.  It was the private doctor's 
opinion that if the Veteran had PTSD, it was possibly a 
factor in his premature heart disease and a possible factor 
in the severity of his condition.  

VA records dated throughout 2006-2008 show that the Claimant 
was treated for continued residuals of CAD.  A VA examiner 
opined that there was no relationship between the Veteran's 
CAD and his PTSD in August 2007.  Another VA physician, 
R.G.O., M.D., Chief of the Cardiology Division at a VA 
facility, reviewed the claims file and opined in a February 
2008 statement that PTSD did not lead to a progression and 
worsening of CAD.  

An additional statement from July 2008 by the Veteran's 
private physician, R.K., M.D., was added to the record.  The 
doctor again opined that the Veteran's PTSD "had an 
influence, possibly a predominant one, on the premature onset 
and severity of [the Veteran's heart] condition."  He added 
that while the "mechanisms of PTSD's effects on heart 
disease are not well understood, statistically the 
corollaries are certain."  

The Veteran provided testimony in support of his claim at a 
personal hearing at the RO in Newark, New Jersey, in December 
2008.  At the hearing, he submitted numerous excerpts from 
medical treatises which were predominantly obtained from the 
internet.  Several of the medical articles reflected that 
PTSD had consistently been associated with a greater 
likelihood of cardiovascular morbidity.  

VA physician, R.G.O. M.D., who provided the previously 
summarized opinion regarding the Veteran's CAD and a possible 
association with PTSD, provided additional statements in 
December 2008 and January 2009.  It was noted by the doctor 
that the Veteran had shown him the previously mentioned 
medical treatise evidence which associated increased 
cardiovascular conditions with PTSD.  The doctor noted that 
the Veteran exhibited numerous risk factors for CAD, to 
include family history, obesity, and smoking.  The doctor 
"granted" that if one has the disease as a natural event 
but is "paralyzed" by the PTSD with resulting bad habits, 
the PTSD might be responsible for progression.  He added that 
the "would be easy to state if there were no other 
concurrent risk factors"  

Dr. R.G.O. added in his January 2009 statement that he could 
not state that PTSD or participating in combat more likely 
than not caused heart disease.  

In April 2009, the Veteran submitted additional medical 
treatise evidence which was obtained from the internet 
regarding an association between PTSD and CAD.  

As noted earlier, the Board obtained an expert medical 
opinion from the Veterans Health Administration (VHA).  38 
C.F.R. § 20.901(a) (2009).  The January 2010 report reflects 
that the physician reviewed the claims file.  He opined that 
it was at least as likely (a 50% or greater probability) that 
the Veteran's PTSD caused, aggravated, or otherwise 
contributed to his CAD.  

Specifically, he stated the following.  

The evidence of a direct, causal 
relationship between PTSD and incident 
CAD was supported by at least one well-
conducted, prospective, longitudinal 
study and several retrospective studies.  
This was accompanied by sound biological 
plausibility/mechanism that could explain 
the deleterious pathological 
neuroendocrine effects secondary to the 
chronic psychological stress and the 
subsequent development of CAD.  The 
severity of PTSD symptoms, independent of 
its associated depressive symptoms and 
traditional risk factors of CAD (such as 
age, smoking, high blood pressure, family 
history, high serum cholesterol) has been 
shown to be quantitatively associated 
with an incremental risk of incident CAD.  
Ideally, a carefully designed, 
prospective randomized, controlled study 
testing the hypothesis that multimodal 
psychotherapeutic and psychopharmacologic 
treatment/intervention in veteran's 
suffering from PTSD reduces the incidence 
of subsequent CAD will yield the most 
definitive information/evidence whether 
the chronic psychological stress from 
PTSD is by itself an independent risk 
factor in the development of CAD.  Based 
on the currently available medical 
literature, and the patient's CAD risk 
factors profile, it is more than likely 
that this patient's moderately severe 
PTSD could have caused his CAD.  

The association between PTSD and an 
increased risk of CAD-related morbidity 
and mortality i.e. non-fatal and fatal 
heart attacks in veterans is also quite 
compelling as well.  Moreover, the 
undesirable behavioral changes of 
sedentary life style and poor diet have 
been shown to result in high serum 
cholesterol and nigh blood pressure in 
veterans suffering from PTSD.  Together 
with increased smoking, chronic anxiety, 
depression and insomnia, these factors 
can accelerate the progression of 
existing CAD.  In reviewing this 
patient's medical record, he has many of 
such factors.  The fact that he underwent 
multiple stenting procedures despite his 
coronary bypass operation strengthens the 
notion that it is more than likely his 
PTSD has aggravated his CAD.  
Added to the record in early 2010 was a statement by a 
private clinical psychiatrist, O.S-M, M.D., who noted that 
the Veteran suffered from PTSD and had been under her care 
since July 2009.  She noted that he was a combat veteran who 
had suffered great trauma.  She added that the worse the 
trauma, the more likely that a person developed health 
symptoms and had greater difficulty with health issues.  

It may be argued that the aforementioned medical opinions do 
not conclusively support the conclusion that the Veteran's 
service-connected PTSD caused or aggravated his CAD, 
particularly when under the facts of this case, the Veteran 
met so many other risk factors for cardiovascular problems.  
However, the Veteran's private physician and each VA examiner 
offered comment on whether his service-connected psychiatric 
disability aggravated or caused the heart disease for which 
secondary service connection is sought.  While these opinions 
are contradictory, with consideration of the medical treatise 
evidence of record, it is the Board's conclusion that the 
evidence is at least in relative equipoise as to whether the 
Veteran's CAD was caused or aggravated by his service-
connected PTSD.  Thus, it is determined that service 
connection is warranted.  

The Board points out that, while it is charged with assessing 
the credibility of, and weight to be given, evidence (see, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993)) the 
Board (like the RO) cannot exercise its own independent 
judgment on medical matters-to include by rejecting, without 
good cause, a medical opinion that is supportive of the 
veteran's claim (Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991)).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the Claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2009); 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Thus, as noted above, under the circumstances of this claim, 
and with resolution of all reasonable doubt on the question 
of medical nexus in the Veteran's favor, the Board finds that 
the criteria for secondary service connection for CAD are 
met.

As a final point, the Board notes, parenthetically, that, 
effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with 
regard to the requirements for establishing secondary service 
connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 
47 (Sept. 7, 2006).  However, consideration of the amendment 
is unnecessary in this case.  While the amendment appears to 
add additional requirements for establishing secondary 
service connection on an aggravation basis, the instant claim 
was filed prior to the effective date of the amendment, and 
the Veteran has established service connection for CAD under 
the version of 38 C.F.R. § 3.310 in effect at the time he 
filed his claim.  In effect, this case, to the extent it is 
allowed on the basis of aggravation, it is pursuant to the 
guidance offered in Allen v. Brown, supra.


ORDER

Service connection for CAD as secondary to service-connected 
PTSD is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


